Citation Nr: 9929533	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  99-05 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of exposure 
to asbestos.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
February 1999 decision from the Montgomery, Alabama, Regional 
Office (RO).  

A hearing was conducted in August 1999 by a member of the 
Board sitting at the RO.


FINDINGS OF FACT

1.  Postservice medical records include a diagnosis of 
pulmonary asbestosis.

2.  The veteran's claim for service connection for residuals 
of exposure to asbestos is plausible.


CONCLUSION OF LAW

The claim for entitlement to service connection for residuals 
of exposure to asbestos is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in essence, that 
the veteran has asbestosis which is, at least in part, 
attributable to the time he was in service, and that 
therefore service connection is accordingly warranted. 

The Board points out that, generally, a "well-grounded" claim 
is one which is plausible.  The United States Court of 
Appeals for Veterans Claims (Court) has directed that, in 
order for a claim for service connection to be well-grounded, 
there must be (1)  competent evidence of a current 
disability; (2)  proof as to incurrence or aggravation of a 
disease or injury in service; and (3)  competent evidence as 
to a nexus between the inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran has indicated that during his active period of 
service, and while aboard two ships, the U.S.S. Pittsburgh 
and U.S.S. Greyhound, he was exposed to asbestos.  He has 
stated that the location of his sleeping quarters while 
aboard the U.S.S. Pittsburgh for a period of approximately 1 
1/2 years, the top bunk, was just three feet away from pipes, 
which were covered with coating containing asbestos.  He 
added that as a radio operator he worked in a room which also 
had similar pipes located approximately 4 feet above his 
head.  The veteran also has stated that he was exposed to 
asbestos while working in the private sector following his 
service separation.

A review of the veteran's service administrative records 
confirm service aboard the U.S.S. Pittsburgh.  

A VA respiratory examination was conducted in January 1999.  
At that time the veteran reported being exposed to asbestos 
while aboard a Navy ship for two years where pipes, wrapped 
with asbestos, were near his bunk.  Chronic obstructive 
pulmonary disease with history of asbestos exposure was 
diagnosed. 

As noted above, the veteran testified at a hearing presided 
over by a member of the Board at the RO in August 1999.  He 
testified that he had recovered monetary damages as part of 
an asbestos-related class action lawsuit in 1996.  The 
veteran added that he was examined in conjunction with this 
lawsuit.  He also testified that he was exposed to asbestos 
both during his period of active service and after during 
postservice employment.  

Received in September 1999, while the case was pending at the 
Board, was a private medical examination report dated in 
December 1994 showing that the veteran was examined by a 
specialist in internal medicine.  The report notes that the 
veteran was exposed to asbestos both during and after 
service.  It was also noted that pulmonary function testing 
conducted in December 1994 was indicative of restrictive lung 
disease.  The diagnosis was pulmonary asbestosis.  The 
physician added that the diagnosis of pulmonary asbestosis 
means that the veteran was suffering from an abnormality of 
the parenchymal lung tissue with interstitial fibrosis as a 
result of exposure to asbestos products.  The report of chest 
X-rays, also taken in December 1994, were noted to be 
consistent with asbestosis and asbestos related disease.

It is also noted that the veteran's above-discussed testimony 
is credible with regard to his subjective complaints and 
history.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

To summarize, the evidence tends to show that the veteran was 
exposed to asbestos during active duty.  The private medical 
report contains a diagnosis of pulmonary asbestosis.  The 
Board is aware that the January 1999 VA examination did not 
show the presence of asbestosis.  However, the examiner did 
not have the opportunity to review the findings of the 
private physician.  In view of the evidence of record, 
including the testimony provided by the veteran during his 
August 1999 hearing, the Board finds the claim to be well 
grounded.  


ORDER

The issue of entitlement to service connection for residuals 
of exposure to asbestos is well grounded.


REMAND

As indicated above, the veteran's instant claim has been 
determined to be well grounded.  Therefore, VA's duty to 
assist, pursuant to 38 U.S.C.A. § 5107(a) (West 1991), has 
attached.  

As indicated above, private medical records on file include 
findings of a diagnosis of pulmonary asbestosis.  As such, 
the Board finds that a speicialized examination is warranted.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records which have not 
been submitted, pertaining to treatment 
for any pulmonary disorder.  The veteran 
should be informed that he has a right to 
present any additional evidence or 
argument while the case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

2.  Following completion of the above, 
the RO should arrange for the veteran to 
be scheduled for an examination by a 
specialist in pulmonary disorders, board 
certified if available, to determine the 
nature and severity of any pulmonary 
disorder, to include any lung disability 
resulting from asbestos exposure.  The 
claims folder and a copy of this Remand 
are to be furnished to the examiner for 
review prior to the examination.  It is 
requested that the examiner obtain a 
detailed in service and post service 
history as it pertains to asbestos 
exposure.  All testing, to include 
appropriate chest X-rays, deemed 
necessary should be performed.  Following 
the examination it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that any pulmonary 
disorder diagnosed is related to the 
inservice asbestos exposure?  If no, it 
is requested that the examiner comment on 
the December 1994 private medical report 
as it relate to the current diagnosis. 

3.  The RO should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (1998).

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
further development is deemed necessary, 
or if the above-discussed development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  The RO should then re-adjudicate the 
issue in appellate status.

If the benefit sought is not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for appellate consideration, if 
otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals







